02-11-068-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00068-CV 
 
 



In the Interest of D.L.S., K.M.S., D.D.T., and
  D.S.T.


 


 



 
 
------------
 
FROM THE 362nd
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
January 21, 2011, the trial court signed the final order terminating Appellant L.M.S.’s
parental rights to her four children.  Appellant filed her notice of appeal on
February 11, 2011.  In May 2011, we granted the motion to withdraw filed by
Appellant’s retained counsel, and we abated the appeal for the trial court to
conduct a hearing to determine whether Appellant wished to continue the appeal
and whether Appellant is indigent.  The trial court determined that Appellant
is not indigent.
On
July 11, 2011, we advised Appellant that because she did not pay or make
arrangements to pay for the reporter’s record, we would consider and decide the
issues on appeal that did not require a reporter’s record.  In the same letter
we advised Appellant that her brief was due by August 1, 2011.  On that date,
Appellant filed a motion for extension of time to file her brief, and we
extended the due date for Appellant’s brief to August 31, 2011.  On September
2, 2011, Appellant filed a second motion for extension of time to file her
brief, and we again extended the due date for Appellant’s brief, this time to
September 30, 2011.
On
October 11, 2011, Appellant filed a third motion for extension of time to file
her brief.  On October 13, 2011, we issued an order denying Appellant’s motion
for extension of time and further ordered that Appellant file her brief by
October 19, 2011.  In the October 13, 2011 order, we notified Appellant that
her brief had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  See Tex. R. App. P. 38.6(a).  We stated that we could dismiss
the appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  
On
October 20, 2011, Appellant filed a response to our October 13, 2011 order, and
Appellant again requested more time to prepare her appellate brief and to
retain counsel.  On October 21, 2011, we notified appellant that we had forwarded
her docketing statement and affidavit of indigency to the pro bono program
administered by the State Bar of Texas and the Tarrant County Bar Association’s
Appellate Section.  We also notified Appellant that we had received her
explanation for not timely filing her brief, and we stated that we would
dismiss the appeal for want of prosecution unless we received an appellant’s
brief or an appearance by an attorney within ten days.  On October 28, 2011, we
received notification that appellant would not have pro bono counsel.  As of
this date, we have not received an appellant’s brief.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ. 

 
DELIVERED: 
November 10, 2011




[1]See Tex. R. App. P. 47.4.